Citation Nr: 0729524	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  02-13 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Entitlement to service connection for a sinus disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1973 to August 1974.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision by the Fort Harrison, Montana Department of Veterans 
Affairs (VA) Regional Office (RO).  In October 2003, the 
Board remanded the case for further development, to include 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  

In a decision issued on February 16, 2005, the Board, in 
pertinent part, denied service connection for a sinus 
disability, on the basis that such disorder was not currently 
shown.  Prior to the issuance of that decision, VA received 
evidence (that was not associated with the claims file at the 
time of issuance), to include a December 2004 VA record which 
showed that the veteran was seen for sinus complaints, and 
that chronic rhinosinusitis was diagnosed.  Accordingly, the 
portion of the February 16, 2005 Board decision denying 
service connection for sinusitis was vacated, and in March 
2005 the matter was remanded for further development.


FINDINGS OF FACT

A chronic sinus disability was not manifested in service, and 
a preponderance of the evidence is against a finding that any 
current chronic sinus disability is related to the veteran's 
service, to include sinus complaints noted therein.


CONCLUSION OF LAW

Service connection for a sinus disability is not warranted. 
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	VCAA

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Pursuant to the October 2003 Board remand, a letter in July 
2004 explained what the evidence must show to substantiate 
the claim, and informed the veteran of his and VA's 
responsibilities in claims development.  Although complete 
notice was not provided prior to the initial adjudication of 
the claim, the veteran has had ample opportunity to respond 
and supplement the record and to participate in the 
adjudicatory process after all notice was given.  
Significantly, the claim was readjudicated after all notice 
was given (See May 2007 supplemental statement of the case), 
and the veteran is not prejudiced by any notice timing 
defect.  A March 2006 letter provided notice regarding 
disability ratings and effective dates of awards.

Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the veteran has been obtained. 
As noted by the Board in the March 2005 remand, a VA 
examination was necessary to determine whether the veteran's 
current chronic sinus disorder was related to his 
service/complaints therein.  The RO informed him that without 
an examination, his claim would be decided based on the 
evidence of record (which was insufficient to establish his 
claim).  He replied in March 2007 that he would be unable to 
appear for examination because of travel distance.

The Board's remand directed the RO to request that the 
veteran provide information regarding any pertinent medical 
records not already associated with the claims file. Pursuant 
to that directive, the RO asked the veteran to identify 
health care providers (VA and non-VA), who treated him for 
sinus problems since January 2003 (other than VA in December 
2004, a record of which is associated with the claims file).  
He did not respond to the RO's request.

The Board notes that the "duty to assist" the veteran in the 
development of facts pertinent to his claim is not a "one-way 
street."  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The 
veteran must also be prepared to meet his obligations by 
cooperating with VA's efforts to provide an adequate medical 
examination and submitting to the Secretary all medical 
evidence supporting his claim.  Olson v. Principi, 3 Vet. 
App. 480 (1992).  In a case such as this, where additional 
development is required to determine entitlement to service 
connection, a veteran may not passively sit by under 
circumstances where his cooperation is essential in obtaining 
the putative evidence. Wood, 1 Vet. App. at 193.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, in an 
original compensation claim, the claim shall be rated based 
on the evidence of record . . . . 38 C.F.R. § 3.655.  Here, 
the veteran appealed the July 2002 decision which denied his 
original claim of service connection for a sinus disability.  
Hence, the Board has no alternative but to base the following 
decision on the evidence of record.

The Board is satisfied that the RO has complied with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claims.  
II.	Factual Background

The veteran contends that service connection for a sinus 
disability is warranted because his service medical records 
show diagnosis and treatment of sinusitis and he has had 
symptoms of sinusitis since his separation from service in 
August 1974.

The veteran's service medical records show that he was seen 
for a mucous retention cyst in the maxillary sinus region in 
May 1974.  The examination was unremarkable.  An undated 
treatment record shows that X-rays of the sinuses were 
considered normal.  The veteran was instructed to report to 
an allergy clinic in August 1974.  An ENT consultation record 
notes that the veteran did not require any treatment as he 
was asymptomatic.  No residuals were noted (and the veteran 
denied sinusitis) on separation examination.

VA treatment records from August 1991 to June 2002 include an 
October 1996 record which shows the veteran was seen for 
sinus complaints.  A paranasal series taken during that visit 
showed no mucosa thickening (essentially negative).  

An October 1997 private medical record shows that the veteran 
was seen and treated for complaints of green nasal drainage, 
headache, and coughing up green phlegm.  Bronchitis and 
sinusitis were diagnosed.

On September 2001 VA examination, the veteran reported that 
he occasionally gets blood through his nose and that he takes 
Tylenol or ibuprofen on and off for the sinus drainage and 
pain.  The examiner noted that although the veteran 
complained of nasal drainage and chronic sinusitis of right 
frontal sinus, he had not required any antibiotics for the 
last three to four years.

On April 2002 VA examination, the veteran reported pain 
behind his right eyebrow.  He stated that he has had sinus 
infections during the 28 years since service.  He reported 
that two weeks prior to the examination he was in bed and 
felt sick from headache and sinus pain.  Physical examination 
revealed that the nasal turbinates were mildly red and 
inflamed.  There was no polyp visualized.  There was no 
tenderness over the frontal or maxillary sinuses.  There was 
no purulent discharge or crusting.  On deep palpation over 
the right eyebrow, there was no sore or abrasion of the skin 
or abnormal physiology noted.  CT scan of the sinuses showed 
no evidence of acute or chronic sinusitis.  The examiner 
stated:

"There does not appear to be, based on the c-file, any 
history of chronic sinusitis or, in fact, any treatment of 
acute sinusitis.  It is noted that a civilian physician 
treated the patient one time for both sinusitis and 
bronchitis in October of 1997.  The [veteran] does not appear 
to have symptoms of sinusitis.  CT is pending.  There was, in 
fact, a diagnosis of a retention cyst in the right maxillary 
sinus.  However, his discomfort is in the supraorbital area.  
It does not appear that the [veteran's] current symptoms are 
related to this mucosal retention cyst."

A December 2004 VA treatment record shows that the veteran 
was seen and treated for complaints of chronic sinus 
stuffiness.  Physical examination revealed some mild pain 
upon palpation of the frontal and ethmoid sinuses.  The 
assessment was chronic rhinosinusitis.

VA treatment records from May 2006 to February 2007 show 
intermittent diagnoses of chronic rhinosinusitis and chronic 
sinusitis not otherwise specified.

III.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a). 

The veteran apparently now has a chronic sinus disability, as 
such has been diagnosed.  Such is documented in the record.  
Likewise, it is shown by the record, and is not in dispute 
that he was seen for sinus complaints in service.  X-rays is 
service were negative for sinusitis, an ENT consultation 
noted the veteran was asymptomatic and did not require 
treatment, and the veteran's service separation examination 
likewise did not show sinusitis.  Consequently, what the 
service medical records reflect is that the complaints were 
acute and transitory; and resolved, with no chronic sinus 
disability shown.  There is no competent (medical) evidence 
of sinus disability for the more than 22 following years; and 
service connection for a chronic sinus disability/sinusitis 
on the basis that such disability became manifest in service, 
and persisted, is not warranted.   Hence, what must now be 
shown to establish service connection for a sinus disability 
is that the veteran's current sinus disability is related to 
his sinus complaints in service.   

There is no competent evidence that relates the veteran's 
current sinus disability to his active service/complaints 
noted therein.  The only competent evidence that specifically 
addresses this question (the April 2002 VA examiner's 
opinion) is to the effect that the veteran does not have a 
current chronic sinus disability related to his service.  
(And while the Board sought further development of the 
medical evidence in this matter, the veteran has declined to 
cooperate.)  

Significantly, a lengthy time interval between service and 
the first postservice clinical notation of the disability for 
which service connection is sought (here more than 22 years) 
is, of itself, a factor for consideration against a finding 
of service connection.  See Maxson v. Gober, 230 F.3d. 1330, 
1333 (Fed. Cir. 2000).  

The statements and contentions of the veteran describing the 
symptoms of his sinus problems are competent evidence to the 
extent that he can describe what he experienced during and 
subsequent to service.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, his assertions regarding a nexus 
between any current sinus disability and his 
service/complaints therein cannot of themselves establish 
that such disability was incurred in service.  Because he is 
a layperson, the veteran lacks the training/expertise to 
render a medical nexus opinion.  Id.  The preponderance of 
the evidence is against this claim.  Hence, it must be 
denied.
ORDER

Service connection for a chronic sinus disability is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


